NUMBER 13-10-00144-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                     IN RE: JOE LEE RUBIO


                             On Petition for Writ of Mandamus
                                 and Application for Stay.


                               MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Benavides and Vela
                    Memorandum Opinion Per Curiam1

        Relator, Joe Lee Rubio, filed a petition for writ of mandamus and an application for

stay in the above cause on March 24, 2010. The Court, having examined and fully

considered the petition for writ of mandamus and application for stay, is of the opinion that

relator has not shown himself entitled to the relief sought. Accordingly, the petition for writ

of mandamus and application for stay are DENIED. See TEX . R. APP. P. 52.8(a).

                                                                                      PER CURIAM

Delivered and filed the
25th day of March, 2010.



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinion but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
2